Citation Nr: 0622506	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD), and if so, is service connection so 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
including as secondary to PTSD and if so, is service 
connection so warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, and had service in the Army National Guard. 

This appeal comes from an April 2002 rating decision.  



FINDINGS OF FACT

1.  By a January 2001 decision, the Board denied service 
connection for PTSD. 

2.  Evidence received since the January 2001 Board decision 
concerning PTSD, was not considered previously, is not 
cumulative, and is so significant that it must be reviewed in 
connection with the claim.  

3.  Resolving reasonable doubt in the veteran's favor, the 
evidence of record establishes a diagnosis of PTSD, related 
to in-service stressors.

4.  By an October 1998 rating decision, the RO denied service 
connection for a skin disability, including as secondary to 
PTSD. 

5.  By this decision, the Board has granted service 
connection for PTSD, and a medical opinion links PTSD with 
neurodermatitis.  








CONCLUSIONS OF LAW

1.  The January 2001 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The October 1998 rating decision, which denied service 
connection for a skin disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

3.  New and material evidence having been received since the 
January 2001 Board decision, the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

4.  New and material evidence having been received since the 
October 1998 rating decision, the veteran's claim for service 
connection for a skin disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

5.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

6. The criteria for service connection for neurodermatitis 
(skin disability) are met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to reopen regarding new and material evidence

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The requirement 
of submitting new and material evidence to reopen a claim is 
a legal issue that the Board is required to address on appeal 
whether or not the RO has addressed the issue.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).   The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet.  App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed.  
Cir. 1998).  

According to the regulation in effect at the time the veteran 
filed his claims to reopen, new and material evidence is 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration that is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  
 In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed, unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet.  
App. 216, 220 (1995).

A.  PTSD

By a January 2001 decision, the Board denied service 
connection because there was no evidence of a diagnosis of 
PTSD.  That decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).  

Relevant evidence considered at the time of the January 2001 
Board decision included, service medical records, an April 
1998 VA examination report, a June 1998 private examination 
report, a February 1999 letter from a VA provider, 1998 to 
1999 VA progress notes, and a July 1999 VA examination 
report.   Both VA examination reports (1998 and 1999) 
provided a diagnosis of anxiety disorder, but not PTSD.  The 
private examination report gave an opinion of PTSD, but did 
not state a rationale.  The February 1999 letter from a VA 
therapist gave an impression of rule out PTSD and cited the 
private report for support.

Relevant evidenced submitted in connection with the attempt 
to reopen includes, a December 1993 Social Security 
Administration psychiatric consult report, giving a diagnosis 
of PTSD in partial remission, a December 1993 private 
psychiatric examination report, giving a diagnosis of PTSD in 
partial remission, a July 1999 private examination report, 
providing a detailed mental history and giving a diagnosis of 
PTSD, an April 2001 letter signed by two VA providers, which 
gives a diagnosis of PTSD and a rationale for such, VA 
progress notes from group therapy, citing a diagnosis of 
PTSD, and a May 2005 letter from a VA physician, summarizing 
the veteran's mental and physical history.

As these documents were not considered previously, are not 
cumulative, and reflect the presence of a current disability, 
they may be considered so significant that they must be 
reviewed in connection with the current claim.  The veteran 
has therefore presented new and material evidence to reopen 
the claim for service connection for PTSD.  

Turning to the merits of the claim, service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred during the 
line of duty or during the presumptive period (within one 
year of separation), or for aggravation of a preexisting 
injury in the active military armed forces.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).   When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the benefit-of-the-doubt is given to the veteran.  
See 38 U.S.C.A. § 5107(b).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  In this case, the record 
reflects the veteran served as a combat engineer while in 
Vietnam, and was awarded a Purple Heart for injuries 
sustained and several Army Commendation Medals for heroism.  
He has reported several in-service stressors relating to his 
combat experience, including being under enemy fire while 
building and repairing various bridges, and being exposed to 
dead bodies of young American soldiers.  As there is no 
evidence to the contrary, supporting evidence that the 
claimed in-service stressor actually occurred is not 
required, and thus, are presumed.

The relevant question is whether the veteran currently 
suffers from PTSD, and if so, is it related to his in-service 
stressors.  

There are several private and VA examinations in the claims 
file.  In a December 1993 private examination report, a 
detailed history was outlined, including military and social.  
The veteran reported a history of nightmares involving 
Vietnam, with difficulty sleeping.  The provider gave an Axis 
I diagnosis of PTSD in partial remission, as well as 
depression.  A June 1998 VA standard form psychiatric report 
by a physician, noted an Axis I diagnosis of PTSD with an 
Axis IV diagnosis of severe combat related stressors.  A 
February 1999 Vet Center letter from a VA provider gave a 
very detailed mental health history, including symptoms of 
flashbacks, nightmares, and depression.  

Although, she reports that the claims file was not reviewed, 
a private, licensed provider outlined a detailed military and 
social history in a July 1999 examination report, and gave a 
diagnosis of PTSD.  An April 2001 letter, signed by two VA 
licensed providers, also provides a detailed military history 
and symptomatology related to PTSD, and gave a diagnosis of 
PTSD.  In the letter, it is noted that the veteran underwent 
repeated evaluations by competent, licensed medical 
providers, which were documented in his VA medical records, 
and that his psychiatric symptoms, such as depression, 
anxiety, and fear exceed the requirements of the American 
Psychiatric Association's DSM IV requirement for the 
diagnosis of PTSD.  Moreover, in 2002, the veteran was 
awarded Social Security Administration compensation due to 
PTSD.  In a December 2003 medication management report, a VA 
physician conducted a psychiatric examination, detailing the 
veteran's current mental health and noted that he was still 
quite disabled by his "combat-related PTSD," and was 
socially isolated and withdrawn.  A diagnosis of PTSD, 
chronic was given.  Furthermore, VA progress notes since 1998 
reflect treatment for PTSD, with no reported evidence of 
stressful events other than the combat related incidents 
described by the veteran.

The veteran underwent several VA examinations (April 1998, 
July 1999, April 2002 and January 2004).  The April 1998 
examination was conducted by one provider, and the remaining 
by another provider.  In the July 1999 and April 2004 
examination reports, it is expressly noted that the claims 
file was reviewed, and all four examinations provided a 
detailed mental and social history as well.  None of the 
examination reports provided a diagnosis of PTSD, rather, a 
diagnosis of generalized anxiety disorder was given.  
Specifically, the April 2002 report refuted several documents 
submitted by the veteran, noted that alcohol abuse was the 
source of many of the problems, and that there was no 
evidence of PTSD.

After careful review of all the evidence, the Board is of the 
opinion that the evidence is in approximate balance as it 
relates to a diagnosis of PTSD (there are several pieces of 
probative evidence that support a diagnosis of PTSD, related 
to the veteran's in-service stressors, and there is probative 
evidence to support no diagnosis of PTSD).  Since the 
evidence of record is in approximate balance, benefit-of-the-
doubt will be given to the veteran, and it may be concluded 
the veteran has a diagnosis of PTSD, related to his presumed 
in-service stressors for purposes of establishing service 
connection.  Accordingly, service connection for PTSD is 
granted.

B. Skin disability

By an October 1998 RO rating decision, the RO denied service 
connection for a skin disability, including as due to PTSD.  
That decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).  

Relevant evidence considered at the time of the October 1998 
rating decision included a private medical opinion that the 
veteran had neurodermatitis that could be related to PTSD.  
By this decision, the veteran has been granted service 
connection for PTSD.  In view of this, the veteran's claim is 
reopened.    

Regarding the merits of the claim, the veteran seeks 
secondary service connection for a skin disability as due to 
PTSD.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  To prove that 
a disability is proximately due to or the result of a 
service-connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  A disability aggravated by a service-connected 
disability also may be service connected.  

Service medical records reflect treatment for a skin rash.  A 
February 1999 letter from a private physician diagnosed the 
veteran with neurodermatitis, which could be caused by 
stress, and psychiatric conditions such as PTSD.  A July 1999 
VA examination assessed the veteran with no active lesions at 
that time, but had been previously diagnosed with 
neurodermatitis, which was unlikely due to PTSD.  An April 
2002 VA examination report noted that there was no active 
rash, but provided a diagnosis of neurodermatitis, which was 
as likely as not related to PTSD.  

Again, the Board is of the opinion that the evidence is in 
approximate balance as it relates to secondary service 
connection for a skin disability as due to PTSD, and benefit-
of-the doubt will be given to the veteran (there is a 
diagnosis of a skin disability, and at least one medical 
opinion relating the disability to PTSD).  Thus, since 
service connection has been granted for PTSD, service 
connection for neurodermatitis as due to PTSD is also 
granted.

II. Duty to notify and assist 

Given the decision to grant both claims for service 
connection, the Board finds that VA has satisfied all duties 
to notify and assist the veteran with regard to 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Any defect regarding notice as to the 
effective date for any disability evaluation awarded, will be 
rectified by the agency of original jurisdiction (AOJ) when 
effectuating the award.

ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened, and 
service connection for PTSD is granted.

New and material evidence having been received, the veteran's 
claim for service connection for a skin disability is 
reopened, and service connection for neurodermatitis is 
granted.





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


